Citation Nr: 0305351	
Decision Date: 03/21/03    Archive Date: 04/03/03

DOCKET NO.  99-09 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an effective date earlier than December 7, 
1998, for the assignment of a 40 percent evaluation for 
lumbosacral strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel




INTRODUCTION

The veteran served on active duty from July 1989 to October 
1996.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

In September 2000, the Board issued a decision denying the 
veteran's claim for an effective date earlier than December 
7, 1998, for a 40 percent rating for lumbosacral strain.  The 
veteran appealed the September 2000 decision.  In June 2002, 
the United States Court of Appeals for Veterans Claims 
(Court) granted a joint motion of the parties for remand and 
vacated the Board's September 2000 decision.


FINDINGS OF FACT

1.  The Board denied an evaluation in excess of 10 percent 
for lumbosacral strain in March 1999, and the veteran did not 
appeal or seek reconsideration of this decision.

2.  A VA examination report dated December 7, 1998, which 
pertains to the veteran's back, was associated with the 
claims file following the Board's decision.

3.  The competent evidence of record does not reveal that the 
veteran met the criteria for a 40 percent rating for 
lumbosacral strain prior to December 7, 1998.


CONCLUSION OF LAW

The criteria for entitlement to an effective date earlier 
than December 7, 1998, for assignment of a 40 percent rating 
for lumbosacral strain, have not been met.  38 U.S.C.A. §§ 
1155, 5110 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.400, 
4.71a, Diagnostic Codes 5292, 5295 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2002)).  The law provides that the VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate his/her claim for a benefit under a 
law administered by VA.  See 38 U.S.C.A. § 5103A (West Supp. 
2002).  The Act is applicable to all claims filed on or after 
the date of enactment, November 9, 2000, or filed before the 
date of enactment and not yet final as of that date.  38 
U.S.C. 5107.  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

The new law eliminates the concept of a well-grounded claim, 
and redefines the obligations of VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C. §§ 5102 and 5103.  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A.

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) which was effective 
August 29, 2001.  The amendment to 38 C.F.R. § 3.156(a), the 
second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), apply to any claim to reopen a finally 
decided claim received on or after August 29, 2001.  VA has 
stated that "the provisions of this rule merely implement 
the VCAA and do not provide any rights other than those 
provided by the VCAA."  66 Fed. Reg. 45,629.  Accordingly, 
in general where the record demonstrates that the statutory 
mandates have been satisfied, the regulatory provisions 
likewise are satisfied.  

The January 1999 rating action, an April 1999 statement of 
the case, and a January 2003 letter from the Board informed 
the veteran of the information and evidence needed to support 
his claim, the applicable law, and the development 
responsibilities and activities of the VA and the veteran.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Hence, 
the VA's notification requirements have been met, and the VA 
has no outstanding duty to inform.

The veteran has stated that all of his post service medical 
treatment for his back has been through the VA.  All of the 
veteran's pertinent VA medical records, including those dated 
prior to December 7, 1998, have been obtained.  The veteran 
has not identified any outstanding available evidence 
necessary to substantiate his claim.  Therefore, no further 
assistance to the veteran with the development of evidence is 
required.  The VA has satisfied its obligation to notify and 
assist the veteran in this case.  Further development and 
further expending of VA resources is not warranted.  Taking 
these factors into consideration, there is no prejudice to 
the veteran in proceeding to consider the matters before the 
Board.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
Therefore review of the veteran's claim by the Board would 
result in no prejudice to the veteran.  

On VA general medical examination in January 1997 the veteran 
complained of constant low back pain.  The veteran asserted 
that the pain worsened with physical labor and picking up 
heavy objects.  He reported that he had morning stiffness 
that lasted two to three hours.  The veteran complained of 
intermittent sharp pains that shot down his left leg.  He 
indicated that the pains were especially troublesome when he 
bent over, or turned to the right side.  The examiner noted 
that the veteran's motor strength, coordination, reflexes, 
and sensory status were within normal limits.  The diagnoses 
included low back pain.

The veteran was also afforded a VA orthopedic examination in 
January 1997.  The examination revealed that the veteran had 
no postural abnormalities and no fixed deformity of the back.  
The examiner noted that the musculature of the back was 
within normal limits.  The veteran had 90 degrees of forward 
flexion, 30 degrees of backward extension, 35 degrees of left 
lateral flexion, 35 degrees of right lateral flexion, 40 
degrees of rotation to the left, and 40 degrees of rotation 
to the right.  The examiner reported that there was no 
objective evidence of pain on motion detected.  Sensory 
examination was noted to be normal.  There was no evidence of 
motor weakness.  Deep tendon reflexes were within normal 
limits.  Babinski's signs were negative, and no clonus was 
detected.  X-rays of the lower back were within normal 
limits.  The diagnosis was lower back pain, functional in 
origin.  

Other VA examinations performed in January 1997 did not refer 
to the veteran's service-connected back disability.

On VA orthopedic examination in April 1997 the veteran the 
veteran's low back disability was not discussed.

VA outpatient treatment records reveal that in October 1997, 
the veteran complained of worsening chronic low back pain.  
The veteran reported that he took Flexeril intermittently 
when his back pain flared.  He reported that it had flared up 
during the last few weeks.  The veteran stated that he worked 
outside in the construction industry.  He also reported some 
relief by sitting in a Jacuzzi at his home.  Examination 
revealed that the veteran moved slowly during various 
maneuvers.  There was no scoliosis or back deformity.  There 
was slight stiffness to palpation over the lower left 
paraspinous muscles.  There were no lower leg fasciculations.  
The veteran had 5/5 motor strength in all lower extremity 
muscle groups and he had normal range of motion of the spine.  
The impression was chronic muscle strain.  The examiner noted 
that he veteran might have some pressure on a nerve root as 
well.  He counseled the veteran about the possibility of 
surgery.  The examiner stated that if conservative measures 
did not result in satisfactory relief he would order an MRI 
of the lumbar spine and possibly refer the veteran to 
neurosurgery.

In February 1998, when seeking a rating in excess of 10 
percent for his back disability, the veteran testified that 
he had low back pain and muscle spasms three to four times a 
week.  He said that his back was sore all the time.  He 
reported that occasionally the pain would shoot down his 
legs, but not very often.  The veteran stated that his only 
postservice medical treatment had been from the VA.

The veteran was granted service connection and a 10 percent 
rating for lumbosacral strain by rating action in June 1997.  
The 10 percent rating was made effective from October 27, 
1996, the day after the veteran's discharge from active duty.  
The veteran disagreed with the 10 percent rating and 
appealed.  In March 1999, the Board denied an evaluation in 
excess of 10 percent for low back strain.  The veteran did 
not appeal the Board's denial to the U.S. Court of Appeals 
for Veterans Claims or seek reconsideration of the decision.  
The Board's decision is therefore final.  38 U.S.C.A. § 7104 
(West 1991); 38 C.F.R. § 20.1100 (2002).

While the veteran's claim file was before the Board on 
appeal, the RO created a temporary file and VA examined the 
veteran on December 7, 1998.  The examination report, which 
has a January 1999 addendum, indicates that the purpose of 
the examination was for review.  The report of this 
examination reveals tenderness over the lumbosacral area, 
primarily on the left side.  It also reveals that the veteran 
had no pain on straight-leg raising; normal lower extremity 
reflexes; no evidence of radiation of pain down the legs; 
flexion to 45 degrees; extension to 10 degrees; and an 
ability to bend to the side to 10 degrees.  The diagnosis was 
lumbosacral strain with persistent and constant back pain.

In a January 1999 rating decision, the RO increased the 
evaluation assigned the veteran's lumbosacral strain to 40 
percent, effective from December 7, 1998.  The RO's decision 
reflects that the review was conducted on the jurisdictional 
basis of the "routine future examination," rather than in 
response to a claim for an increased evaluation.  In February 
1999, the veteran disagreed with the effective date of the 
increased evaluation, contending that the 40 percent 
evaluation should be assigned an effective date of November 
1, 1996, which immediately follows his discharge.

In general, the effective date of an evaluation and award of 
compensation will be the date of the receipt of a claim or 
the date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a) ; 38 C.F.R. § 3.400.  The effective date of an 
increased evaluation for a service- connected disability is 
the earliest date as of which it is factually ascertainable 
that an increase in disability had occurred, if a claim is 
received within one year from such date; otherwise, the date 
of the receipt of the claim.  38 U.S.C.A. § 5110(b)(2); 38 
C.F.R. § 3.400(o)(2).  See Harper v. Brown, 10 Vet. App. 125, 
126-27 (1997) (holding that 38 C.F.R. § 3.400(o)(2) is not 
for application where the filing of the claim for increase 
precedes the increase in disability).  The date of an 
outpatient or inpatient examination will be accepted as the 
date of receipt of a claim for increased benefits when such 
report relates to examination or treatment of a disability 
for which service connection has previously been established.  
38 C.F.R. § 3.157 (2002).

In light of the aforementioned law and regulations, the 
essential questions before the Board in this case are: (1) 
when the claim for an increased evaluation was filed; and (2) 
when was it factually ascertainable that a 40 percent 
evaluation was warranted.  With regard to the first question, 
it is clear that the date of claim is December 7, 1998, the 
date of the VA examination of the veteran's back.  From 
December 1996, when the veteran initially filed his claim for 
an increased evaluation (the denial of which became final in 
March 1999) to December 7, 1998, when the examination of the 
veteran's back was conducted, the veteran did not file any 
other claims for an increased evaluation.

With regard to the second question, the Board notes that the 
veteran's low back disorder has been evaluated under 38 
C.F.R. § 4.71a, Diagnostic Codes 5292 and 5295.  Under 
Diagnostic Code 5292, a 40 percent evaluation is the maximum 
contemplated evaluation and is assignable for severe 
limitation of motion of the lumbar spine.  Under Diagnostic 
Code 5295, a 40 percent evaluation is the maximum schedular 
evaluation and is assignable for severe lumbosacral strain, 
with listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  

The effective date regulations provide that the veteran is 
entitled to assignment of a 40 percent rating for his low 
back disability up to a year prior to December 7, 1998, if 
the medical evidence shows that the veteran met the criteria 
for a 40 percent rating during that time.  38 C.F.R. § 
3.400(o)(2).  The VA orthopedic examination in January 1997 
indicated that the veteran had essentially full range of 
motion of the lumbar spine, without pain.  The January 1997 
examinations also did not indicate that the veteran had 
muscle spasm on extreme forward bending or loss of lateral 
spine motion.  The October 1997 VA treatment record also 
indicates that the veteran had full range of motion of the 
lumbar spine.  The medical evidence prior to December 7, 1998 
also did not reveal that there was severe lumbosacral strain 
with listing of the whole spine to the opposite side, 
positive Goldthwait's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  Accordingly, the medical evidence does not show that 
the veteran met the criteria for a 40 percent evaluation 
prior to the December 7, 1998 VA examination under any 
applicable diagnostic code.  While the veteran complained of 
muscle spasm at his February 1998 hearing, no such finding 
was made during the January 1997 VA examinations or the 
October 1997 outpatient visit.  Accordingly, the medical 
evidence does not show that the veteran met the schedular 
criteria for a 40 percent rating for his low back disability 
under either Diagnostic Code 5292 or 5295, prior to December 
7, 1998.

The Board has also considered the disability factors set 
forth in 38 C.F.R. §§ 4.40, 4.45, to include functional loss 
due to pain on use or during flare-ups, incoordination, 
weakened movement and excess fatigability on use, in 
determining the extent of limitation of motion.  See DeLuca 
v. Brown, 8 Vet. App. 202, 206 (1995).  The veteran has 
complained of increased back pain on sitting and other 
activities.  However, even considering the veteran's 
complaints of pain on use and flare-ups, the Board finds that 
the medical evidence showing essentially full range of motion 
without pain, indicates that the veteran did not meet the 
criteria for a 40 percent rating prior to December 7, 1998.

The Board has considered whether the claim should be referred 
to the Director of the VA Compensation and Pension Service 
for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (2002).  The Board notes that the veteran has not 
required frequent hospitalization for chronic low back pain.  
The record indicates that prior to December 7, 1998 the 
veteran was employed, and it does not indicate that the 
veteran had lost any time from work due to his low back 
disability.  The record reflects that the symptoms shown by 
the medical evidence prior to December 7, 1998 did not 
reflect unusual disability other than that contemplated under 
the schedular criteria.  In sum, there is no indication that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  Id. Therefore, the Board has determined that 
referral of the claim for extra-schedular consideration is 
not in order.

Accordingly, the Board finds that it was not factually 
ascertainable until December 7, 1998 that the veteran's back 
disorder had increased in severity so as to meet the criteria 
for a 40 percent evaluation.  Therefore, the effective date 
for the assignment of a 40 percent evaluation for the 
veteran's lumbosacral strain is the date of the VA 
examination, also December 7, 1998, which the Board accepts 
as the date of receipt of the veteran's claim for an 
increased evaluation.  The preponderance of the evidence is 
against an effective date prior to December 7, 1998.




ORDER

An effective date earlier than December 7, 1998 for the 
assignment of a 40 percent evaluation for lumbosacral strain 
is denied.


	                        
____________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

